 INTERNATIONAL TYPOGRAPHICAL UNIONInternational Typographical Union and Janice Churc-hill and Local 64,Office and Professional Employ-ees International Union and Charles A. Scheible andJune Large and Frieda Clark and Margaret Jones.Cases 27-CA-2695, 27-CA-2702, 27-CA-2754,27-CA-2764, 27-CA-2809-2, and 27-CA-2824April 20, 1972SUPPLEMENTAL DECISION AND ORDERBY MEMBERS FANNING,JENKINS,AND KENNEDYOn June 17, 1970, the National Labor RelationsBoard issued its original Decision and Order in thesecases, finding,interalia,that junior accountantCharles A. Scheible had been discharged for engagingin union activity; that Scheible was not a supervisorwithin the meaning of Section 2(11) of the NationalLabor Relations Act, as amended, as Respondent hadcontended; and that Scheible's discharge thereforeviolated Section 8(a)(3) and (1) of the Act.'On application for enforcement of the Board's Or-der, the United States Court of Appeals for the TenthCircuit declined to enforce this phase of the Board'sOrder because it was not persuaded by the recordevidence that Scheible was an employee within themeaning of the Act. The court also stated that neitherthe Trial Examiner nor the Board considered whetherScheible, if not a supervisor, was a "managerial" em-ployee. The court remanded this aspect of the case"for clarification and for determination of whetherScheible, if not a supervisor, was a `managerial' em-ployee." The court also denied enforcement of an-other portion of the Board's Order not related to theabove, discussedinfra.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.1. In originally adopting the Trial Examiner's find-ing that Scheible was not a supervisor within themeaning of the Act, the Board concluded that, otherthan the fact that Scheible was a salaried staff mem-ber, there was no record evidence which indicatedthat at the time of his discharge Scheible possessedany of the indicia of supervisory status listed in Sec-tion 2(11) of the Act. We reaffirm that conclusion.Roger Martwick, Respondent's other junior ac-countant with whom Scheible had worked since atleast 1964, testified that in 1964 Respondent's Secre-' 183 NLRB No 602N L R Bv. InternationalTypographical Union,452 F 2d 976, 979 (C.A.10, 1971).485tary-TreasurerWilliam Cloud classified him as a su-pervisor. However, it was not until about June 1969,when many of the events involved in these cases oc-curred, that Martwick withdrew from the Union be-cause of his alleged supervisory status.With theexception ofMartwick's uncorroborated assertionthat he became a supervisor in 1964, the record isdevoid of any evidence that Martwick exercised anyof the statutory supervisory duties usually deemedrelevant by the Board; in fact, that issue was barelylitigated during the 6-day hearing herein.Under such circumstances, the Board adoptedwithout comment the Trial Examiner's conclusionthat:It is difficult to see a distinction between him[Scheible] and Roger Martwick, the other ac-countant in the section,yetthe General Counselhas alleged and Respondent admitted that Mart-wick is a supervisor within the meaning of theAct. [Emphasis supplied.]The clear thrust of the Trial Examiner's observationwas that, but for the parties' agreement as to Mart-wick, he would have foundbothScheible and Mart-wicknotto be supervisors within the meaning of theAct.A "managerial employee" is an employee who for-mulates, determines, oversees, or effectuates companypolicy, especially with respect to employee relationsmatters.' The record fails to reflect that Scheible wassuch an employee at the time he was discharged forengaging in union activities; in fact, the evidence re-vealed no more than that Scheible performed the usu-al duties of an accountant.Under all the circumstances of these cases, we re-affirm our original finding that Scheible was an em-ployee within the meaning of the Act at all timesmaterial herein and, therefore, that Respondent viola-ted Section 8(a)(3) and (1) of the Act by discharginghim for engaging in union activities.2. The court also denied enforcement of the Board'sOrder insofar as it related to certain statements madeby Supervisor Ona Roll Cloud on March 22, 1969,which the Board found violative of Section 8(a)(1) ofthe Act. These issues were remanded to the Board"for such action as it deems proper in light of [thecourt's] opinion."4 Having accepted the remand inthese cases, and being bound by the court's opinionas the "law of the case" in this regard, we shall dismissthese 8(a)(1) allegations of the complaint.3 SeeNorth Arkansas Electric Cooperative, Inc,185 NLRB No. 83,FairfaxFamily Fund, Inc.,195 NLRB No. 56.4 Op. cit. In.2, supraat 979.196 NLRB No. 82 486DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby affirms as its order the Order here-tofore entered in this proceeding on June17, 1970,with the following modifications:Delete paragraphs 1(b) and(d) from theOrder andreletter the remaining paragraphs accordingly.Substitute the attached Appendixfor the TrialExaminer'sAppendix,asmodifiedby theBoard'soriginal Order.IT IS FURTHER ORDERED that the complaint herein be,and it hereby is,dismissed insofar as it alleges viola-tions of the Act not found herein.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT discourage membership in Local64, Office and Professional Employees Interna-tional Union,or any other labor organization, bydischarging employees or demoting or reducingthe pay of employees because of their activitieson behalf of the Union or by discriminatingagainst employees in any other manner in regardto hire or tenure of employment or any terms orconditions of employment.WE WILL NOT interfere with the administrationof Local 64,Office and Professional EmployeesInternationalUnion,by the participation bymanagement representatives in union meetingsor in any other type of activities of said Union.WE WILL NOT in any like or related manner in-terfere with,restrain,or coerce our employees inthe exercise of their rights to self-organization, toform,join,or assist labor organizations,to bar-gain collectively through representatives of theirown choosing,or to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection,or to refrainfrom any or all such activities.WE WILL offer Janice Churchill and SuzanneNelson immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions without preju-dice to their seniority or other rights and privi-leges, and we will make them whole for any lossof pay they may have suffered by reason of thediscrimination against them.WE WILL pay to Charles A. Scheible's estate asum of money equivalent to the amount he wouldhave earned from the date of his discriminatorydischarge to the date of his death,less any netearnings, plus any money which Scheible's estatewould have received had he not been wrongfullydischarged,as insurance benefits,less any premi-ums Scheible would have paid.DatedByINTERNATIONALTYPOGRAPHICALUNION(Employer)(Representative)(Title)Thisis an official notice and must not be defacedby anyone.This noticemust remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced,or covered by anyother material.Any questionsconcerning this noticeor compli-ance with its provisionsmay be directed to theBoard'sOffice,Room 260,New Custom House, 72119th Street,Denver,Colorado 80202, Telephone 303-837-3555.